USCA11 Case: 21-14226    Document: 48-1     Date Filed: 12/14/2022   Page: 1 of 9




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-14226
                          Non-Argument Calendar
                          ____________________

       CHRISTOPHER G. DICKERSON,
                                                   Petitioner-Appellant,
       versus
       UNITED STATES OF AMERICA,


                                                  Respondent-Appellee.


                          ____________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                  D.C. Docket Nos. 6:20-cv-00263-PGB-GJK,
                          6:17-cv-00123-PGB-GJK-1
USCA11 Case: 21-14226      Document: 48-1     Date Filed: 12/14/2022     Page: 2 of 9




       2                      Opinion of the Court                 21-14226

                            ____________________

       Before ROSENBAUM, JILL PRYOR, and ANDERSON, Circuit
       Judges.
       PER CURIAM:
               Christopher Dickerson, a federal prisoner, appeals the dis-
       trict court’s denial of his pro se 28 U.S.C. § 2255 motion to vacate
       his sentence. We granted a certificate of appealability (“COA”) on
       one issue: whether the district court erred by rejecting Dickerson’s
       Claim 6, that his trial counsel performed ineffectively by failing to
       request a full evaluation or competency hearing prior to trial, with-
       out an evidentiary hearing. We also appointed counsel. On appeal,
       Dickerson argues that given the evidence in the record of his men-
       tal health issues, an objectively reasonable defense counsel would
       have called into question his ability to understand the nature of the
       proceedings against him. Thus, he reasons, the district court erred
       by failing to conduct an evidentiary hearing on his claim that his
       counsel provided ineffective assistance by failing to have his com-
       petency evaluated prior to trial and sentencing.
              When reviewing the denial of a § 2255 motion, we review
       the district court’s factual findings for clear error and questions of
       law de novo. Rhode v. United States, 583 F.3d 1289, 1290 (11th Cir.
       2009). We liberally construe pro se filings, “including pro se appli-
       cations for relief pursuant to § 2255.” Winthrop-Redin v. United
       States, 767 F.3d 1210, 1215 (11th Cir. 2014). We review for an abuse
       of discretion the denial of an evidentiary hearing in a motion to
USCA11 Case: 21-14226      Document: 48-1       Date Filed: 12/14/2022     Page: 3 of 9




       21-14226                Opinion of the Court                          3

       vacate a sentence under § 2255. Id. “A district court abuses its dis-
       cretion if it applies an incorrect legal standard, applies the law in an
       unreasonable or incorrect manner, follows improper procedures in
       making a determination, or makes findings of fact that are clearly
       erroneous.” Id. (quotation marks omitted).
              A prisoner in federal custody may move to vacate, set aside,
       or correct his sentence pursuant to § 2255 “claiming the right to be
       released upon the ground that the sentence was imposed in viola-
       tion of the Constitution or laws of the United States.” 28 U.S.C.
       § 2255(a). Section 2255 states that the district court “shall” hold a
       hearing on a § 2255 motion “[u]nless the motion and the files and
       records of the case conclusively show that the prisoner is entitled
       to no relief.” Id. § 2255(b). “A petitioner need only allege—not
       prove—reasonably specific, non-conclusory facts that, if true,
       would entitle him to relief.” Winthrop-Redin, 767 F.3d at 1216
       (quotation marks omitted). A petitioner is not entitled to an evi-
       dentiary hearing if his “allegations are patently frivolous, based
       upon unsupported generalizations, or affirmatively contradicted
       by the record.” Id. (quotation marks omitted). Although we gen-
       erally prefer that a district court hold an evidentiary hearing, we
       have affirmed a district court’s denial of a § 2255 motion where the
       movant failed to show that counsel’s alleged deficient performance
       prejudiced him. See Rosin v. United States, 786 F.3d 873, 879 (11th
       Cir. 2015).
               To be competent to stand trial, a defendant must have “suf-
       ficient present ability to consult with his lawyer with a reasonable
USCA11 Case: 21-14226      Document: 48-1     Date Filed: 12/14/2022     Page: 4 of 9




       4                      Opinion of the Court                 21-14226

       degree of understanding—and whether he has a rational as well as
       factual understanding of the proceedings against him.” Lawrence
       v. Sec’y, Fla. Dep’t of Corr., 700 F.3d 464, 480-81 (11th Cir. 2012)
       (quotation marks omitted). A petitioner is not entitled to a pre-
       sumption of incompetency and must demonstrate his incompe-
       tency by a preponderance of the evidence. Id. at 481. “[T]he stand-
       ard of proof is high,” and the facts must “positively, unequivocally
       and clearly generate the legitimate doubt.” Card v. Singletary, 981
       F.2d 481, 484 (11th Cir. 1992) (quotation marks omitted).
               In Brumfield, the Supreme Court concluded that a prisoner’s
       IQ score of 75 was “squarely in the range of potential intellectual
       disability.” Brumfield v. Cain, 576 U.S. 305, 315 (2015). The Court
       held that a state post-conviction court’s determination that the IQ
       score demonstrated that the prisoner could not possess subaverage
       intelligence constituted an unreasonable determination of the
       facts. Id. at 314.
              The Sixth Amendment gives criminal defendants the right
       to effective assistance of counsel. U.S. Const., amend. VI. A de-
       fendant is entitled to the effective assistance of counsel not only
       during the guilt or innocence phase of a criminal trial, but also dur-
       ing sentencing, resentencing, and on direct appeal. See Strickland
       v. Washington, 466 U.S. 668, 686 (1984). To establish ineffective
       assistance of counsel, a petitioner must show that (1) his attorney’s
       performance was deficient, and (2) the deficient performance prej-
       udiced his defense. Id. at 687. Failure to establish either prong of
       the Strickland test is fatal and makes it unnecessary for us to
USCA11 Case: 21-14226      Document: 48-1     Date Filed: 12/14/2022     Page: 5 of 9




       21-14226               Opinion of the Court                         5

       consider the other. Id. at 697. Deficient performance “requires
       showing that counsel made errors so serious that counsel was not
       functioning as the ‘counsel’ guaranteed the defendant by the Sixth
       Amendment.” Id. It is presumed that a petitioner’s counsel acted
       competently, and the petitioner must prove that his attorney’s rep-
       resentation was unreasonable under prevailing professional norms.
       Chandler v. United States, 218 F.3d 1305, 1314 n.15 (11th Cir. 2000)
       (en banc). To make such a showing, a defendant “must establish
       that no competent counsel would have taken the action that his
       counsel did take.” Id. at 1315. Prejudice occurs when there is a
       “reasonable probability that, but for counsel’s unprofessional er-
       rors, the result of the proceeding would have been different.”
       Strickland, 466 U.S. at 694.
              We consider whether a reasonable attorney should have
       been on notice that a competency evaluation was necessary when
       determining if he rendered ineffective assistance by failing to obtain
       one. See Devier v. Zant, 3 F.3d 1445, 1451 (11th Cir. 1993). An
       attorney’s decision not to pursue a claim of incompetency does not
       amount to prejudice unless a petitioner can raise a real, substantial,
       and legitimate doubt as to his mental competency at the time of
       trial. Adams v. Wainwright, 764 F.2d 1356, 1367 (11th Cir. 1985),
       abrogated on other grounds as recognized in Granda v. United
       States, 990 F.3d 1272 (11th Cir. 2021). Evidence of incompetence
       “must indicate a present inability to assist counsel or understand
       the charges.” Medina v. Singletary, 59 F.3d 1095, 1107 (11th Cir.
       1995). Absent evidence of such an inability, evidence of low
USCA11 Case: 21-14226      Document: 48-1     Date Filed: 12/14/2022     Page: 6 of 9




       6                      Opinion of the Court                 21-14226

       intelligence, mental deficiency, bizarre, volatile, or irrational be-
       havior, or the use of anti-psychotic drugs is not sufficient to show
       incompetence to stand trial. Id.
              “[U]nder certain circumstances, trial counsel’s failure to ap-
       prise the court of a client’s changing mental state—thereby depriv-
       ing the court of critical information regarding its own potential
       duty to hold a [competency] hearing—can constitute ineffective as-
       sistance.” Johnston v. Singletary, 162 F.3d 630, 635 (11th Cir. 1998).
       To establish deficient performance in this context, a defendant
       must show that his counsel failed to bring information raising a
       bona fide doubt regarding his competency to the trial court’s atten-
       tion when every reasonable attorney would have done so. See Al-
       len v. Sec’y, Fla. Dep’t of Corr., 611 F.3d 740, 751 (11th Cir. 2010).
       Further, to establish prejudice, he must show that “there was a rea-
       sonable probability that he would have received a competency
       hearing and been found incompetent had counsel requested the
       hearing.” Lawrence, 700 F.3d at 479.
              Here, the district court abused its discretion in denying Dick-
       erson’s ineffective-assistance claim without holding an evidentiary
       hearing. The district court was required to hold an evidentiary
       hearing on Dickerson’s motion because the record did not conclu-
       sively show that he was entitled to no relief. See 28 U.S.C. §
       2255(b). In his motion, Dickerson alleged that counsel was ineffec-
       tive for not requesting a competency hearing because: his IQ was
       below 60; he was “mentally retarded with a non-violent abnormal
       behavioral attitude and personality”; he could not read or write at
USCA11 Case: 21-14226      Document: 48-1     Date Filed: 12/14/2022     Page: 7 of 9




       21-14226               Opinion of the Court                         7

       a normal level; and it would have been obvious that he suffered
       from serious mental disorders if he was evaluated by a mental
       health professional. Since Dickerson filed his § 2255 motion pro se,
       his motion was entitled to liberal construction. See Winthrop
       Redin, 767 F.3d at 1215. If true, these facts, as liberally construed,
       would arguably entitle Dickerson to relief. Id. at 1216.
              The district court concluded that nothing in the record sup-
       ported a finding that Dickerson did not have the ability to consult
       with his lawyer with a reasonable degree of rational understanding.
       However, the only thing that the district court could point to in the
       record was Dickerson’s response of “Yes, sir” when asked whether
       it was his decision not to testify on his own behalf and whether he
       consulted with his counsel about that decision. Based on that one
       statement, the district court concluded that Dickerson “was able to
       understand and communicate with the Court” and thus failed to
       demonstrate that his trial counsel was deficient for failing to re-
       quest a competency evaluation. However, it is unclear what evi-
       dence Dickerson could have cited because counsel did not raise the
       competency issue and thus no competency hearing was held. Re-
       garding the deficient performance prong of the Strickland analysis,
       Dickerson needed to demonstrate that “no competent counsel”
       would have declined to request a competency evaluation. Freixas,
       332 F.3d at 1319-20. To make that showing, Dickerson needed an
       evidentiary hearing to ask Dickerson’s counsel what he knew re-
       garding Dickerson’s competency throughout the course of the rep-
       resentation and why he did not request a competency evaluation.
USCA11 Case: 21-14226      Document: 48-1      Date Filed: 12/14/2022     Page: 8 of 9




       8                       Opinion of the Court                 21-14226

               Further, the record does contain evidence detailing Dicker-
       son’s limited mental capacity. For example, Dickerson’s sister in-
       formed the probation officer that Dickerson was unable to work
       for his entire adult life and had been on disability since he was a
       child because of his mental issues. She confirmed that Dickerson
       had suffered from various mental health issues throughout his
       childhood, took medication, and attended counseling. The PSI also
       indicated that Dickerson had a limited, alternative education be-
       cause of mental health issues throughout his childhood. Dickerson
       noted in his sentencing memorandum that he suffered from learn-
       ing disabilities and had collected disability payments for most of his
       life. Similarly, at the sentencing hearing, Dickerson’s counsel ar-
       gued in mitigation that he had a “limited education” and was on
       “disability for the majority of his life” because of his mental health
       issues. Dickerson’s sister also testified that he “always had diffi-
       culty” in school and required special attention because of his men-
       tal issues.
               Moreover, if Dickerson’s allegations are true regarding his
       IQ and inability to read or write, his counsel arguably should have
       been on notice that a competency evaluation was necessary. See
       Devier, 3 F.3d at 1451. Presumably, Dickerson’s inability to read
       various legal documents presented to him by his counsel would
       have been discovered early in the attorney-client relationship.
       Also, the Supreme Court has indicated that an IQ of 75 is “squarely
       in the range of potential intellectual disability.” Brumfield, 576 U.S.
       at 315. If Dickerson’s IQ truly is below 60 as he claims, that would
USCA11 Case: 21-14226      Document: 48-1     Date Filed: 12/14/2022     Page: 9 of 9




       21-14226               Opinion of the Court                         9

       have raised serious doubts as to his ability to understand the nature
       of the proceedings against him. See Medina, 59 F.3d at 1107. Dick-
       erson’s allegations, if true, support a claim that Dickerson’s counsel
       rendered ineffective assistance in deciding not to request a compe-
       tency evaluation. See Devier, 3 F.3d at 1451. Additionally, it is
       unclear whether Dickerson was prejudiced by his trial counsel’s de-
       cision to not pursue an evaluation or competency hearing because
       the district court denied his request to hold an evidentiary hearing
       on the § 2255 claim where those problems could have been ad-
       dressed. See Lawrence, 700 F.3d at 479.
              We conclude that the record does not conclusively show
       that Dickerson is not entitled to relief on his ineffective assistance
       of counsel claim. Accordingly, we vacate the district court’s order
       and remand for an evidentiary hearing on Dickerson’s ineffective-
       assistance claim.
             VACATED AND REMANDED.